Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 3/1/2022, which was received 6/14/2022. Acknowledgement is made to the amendment to claims 1-6. Applicant’s amendment and remarks have been carefully considered and in regards to the USC 103 rejection were persuasive, however, after further search and consideration the following new ground of rejection which was necessitated by amendment follows. The amendment and remarks were not persuasive in regards to the USC 101 rejection, therefore, the previous rejection is restated below modified as necessitated by amendment.       


  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Claims 1,5 and 6 recite limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Currently Amended) A shopper management device comprising: a processing circuit configured to:
store a first list of first identifiers for identifying a plurality of tracked people within a store;
store a second list of second identifiers for specifying a plurality of shoppers within the store;
determine that a respective first identifier from the first list of first identifiers for identifying a respective tracked person is not correlated with a respective second identifier from the second list of second identifiers for specifying a respective shopper;
generate a graphical user interface on a store monitoring terminal that provides an operator with the ability to link the respective tracked person to the respective shopper;
receive an input from the store monitoring terminal that links the respective tracked person to the respective shopper according to an operation performed by the operator via the store monitoring terminal; and
correlate the respective second identifier with the respective first identifier such that the respective tracked person is identified as the respective shopper.


5. (Currently Amended) A shopper management method comprising:
detecting, by a processing circuit via an in-store tracking system, people entering a store;
setting, by the processing circuit, a target identifier (ID) for each person that enters the store;
receiving, by the processing circuit via a check-in device positioned within the store or proximate an entrance of the store, a shopper ID associated with each person that enters the store;
correlating, by the processing circuit, the target ID for each person with the shopper ID associated with each person to generate a known customer data set for each person, the known customer data set including a respective target ID and a respective shopper ID correlated with the respective target ID;
tracking, by the processing circuit via the in-store tracking system, each person within the store;
detecting, by the processing circuit via the in-store tracking system, a respective person within the store that the processing circuit previously lost track of:
setting, by the processing circuit, a new target ID and an unknown shopper ID for the respective person to generate an unknown customer data set for the respective person;
generating, by the processing circuit on a display of a store monitoring terminal, a graphical user interface that provides a listing including the known customer data set for each person and the unknown customer data set for the respective person:
receiving, by the processing circuit from the store monitoring terminal, an input according to an operation performed by an operator using the graphical user interface displayed by the store monitoring terminal to link the shopper ID associated with the respective person to the new target ID; and
correlating, by the processing circuit, the new target ID with the shopper ID associated with the respective person based on the input.

6. (Currently Amended) A shopper management system comprising: a tracking system including at least one of cameras or sensors configured to facilitate tracking shoppers entering a store and actions of the shoppers while within the store; 
a check-in device configured to be positioned within the store or proximate an entrance of the store; 
a store monitoring terminal; and one or more processing circuits configured to:
set a first tracking identifier for a respective shopper upon entry to the store;
receive a shopper identifier associated with the respective shopper from the check-in device;
generate a known customer data set for the respective shopper including the first tracking identifier and the shopper identifier; 
correlate first commodities selected by the respective shopper to the first tracking identifier; 
detect a failure in the tracking of the respective shopper; 
redetect the respective shopper within the store; 
set a second tracking identifier for the respective shopper; 
generate an unknown customer data set for the respective shopper including the second tracking identifier and an unknown shopper identifier; 
correlate second commodities selected by the respective shopper to the second tracking identifier; 
generate a graphical user interface on the store monitoring terminal that provides the known customer data set and the unknown customer data set; 
receive an input from the store monitoring terminal according to an operation performed by an operator using the graphical user interface displayed by the store 
 monitoring terminal to link the shopper identifier associated with the respective shopper to the second tracking identifier; and
correlate the first tracking identifier and the second identifier based on the input such that the first commodities and the second commodities are registered with the respective shopper.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the collecting data with processors and devices and displaying information on a terminal vis a graphical User Interface, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “tracking, receiving, generating, detecting, and correlating” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A shopper management device comprising: a processing circuit configured to:
store a first list of first identifiers for identifying a plurality of tracked people within a store;
store a second list of second identifiers for specifying a plurality of shoppers within the store;
determine that a respective first identifier from the first list of first identifiers for identifying a respective tracked person is not correlated with a respective second identifier from the second list of second identifiers for specifying a respective shopper;
generate a graphical user interface on a store monitoring terminal that provides an operator with the ability to link the respective tracked person to the respective shopper;
receive an input from the store monitoring terminal that links the respective tracked person to the respective shopper according to an operation performed by the operator via the store monitoring terminal; and
correlate the respective second identifier with the respective first identifier such that the respective tracked person is identified as the respective shopper.


5. (Currently Amended) A shopper management method comprising:
detecting, by a processing circuit via an in-store tracking system, people entering a store;
setting, by the processing circuit, a target identifier (ID) for each person that enters the store;
receiving, by the processing circuit via a check-in device positioned within the store or proximate an entrance of the store, a shopper ID associated with each person that enters the store;
correlating, by the processing circuit, the target ID for each person with the shopper ID associated with each person to generate a known customer data set for each person, the known customer data set including a respective target ID and a respective shopper ID correlated with the respective target ID;
tracking, by the processing circuit via the in-store tracking system, each person within the store;
detecting, by the processing circuit via the in-store tracking system, a respective person within the store that the processing circuit previously lost track of:
setting, by the processing circuit, a new target ID and an unknown shopper ID for the respective person to generate an unknown customer data set for the respective person;
generating, by the processing circuit on a display of a store monitoring terminal, a graphical user interface that provides a listing including the known customer data set for each person and the unknown customer data set for the respective person:
receiving, by the processing circuit from the store monitoring terminal, an input according to an operation performed by an operator using the graphical user interface displayed by the store monitoring terminal to link the shopper ID associated with the respective person to the new target ID; and
correlating, by the processing circuit, the new target ID with the shopper ID associated with the respective person based on the input.

6. (Currently Amended) A shopper management system comprising: a tracking system including at least one of cameras or sensors configured to facilitate tracking shoppers entering a store and actions of the shoppers while within the store; 
a check-in device configured to be positioned within the store or proximate an entrance of the store; 
a store monitoring terminal; and one or more processing circuits configured to:
set a first tracking identifier for a respective shopper upon entry to the store;
receive a shopper identifier associated with the respective shopper from the check-in device;
generate a known customer data set for the respective shopper including the first tracking identifier and the shopper identifier; 
correlate first commodities selected by the respective shopper to the first tracking identifier; 
detect a failure in the tracking of the respective shopper; 
redetect the respective shopper within the store; 
set a second tracking identifier for the respective shopper; 
generate an unknown customer data set for the respective shopper including the second tracking identifier and an unknown shopper identifier; 
correlate second commodities selected by the respective shopper to the second tracking identifier; 
generate a graphical user interface on the store monitoring terminal that provides the known customer data set and the unknown customer data set; 
receive an input from the store monitoring terminal according to an operation performed by an operator using the graphical user interface displayed by the store 
 monitoring terminal to link the shopper identifier associated with the respective shopper to the second tracking identifier; and
correlate the first tracking identifier and the second identifier based on the input such that the first commodities and the second commodities are registered with the respective shopper.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claims 1,5,6 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of receiving data from a check-in device and displaying information on a store monitoring with terminal, are recited at a high-level of generality (i.e., as a generic server performing a generic server function of transmitting and receiving information and in regards to the tracking system with sensors and cameras applicant’s specification in the Background states “…technique for monitoring actions of shoppers in a store with a large number of sensors to register commodities that the shoppers are about to purchase is already realized” such that it amounts no more than mere instructions to apply the exception using a generic computer component). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as sensors, processors, terminals and graphical User Interfaces).  For example, stating that the information is collected by a check-in device and information is displayed on a store monitoring terminal, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1.5.6 do not provide an inventive concept and does not qualify as eligible subject matter. 

Claims 2-4 are dependencies of claims 1, 5,6. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the graphical user interface provides a subset of the first list of first identifiers that are not correlated with any of the second identifiers, and wherein the input includes a selection of the respective first identifier from the subset of the first list of first identifiers associated with the respective second identifier.

wherein the graphical user interface provides the second list of second identifiers, and wherein the input includes a selection of the respective second identifier from the second list of second identifiers associated with the respective first identifier.

 wherein the graphical user interface provides reference data for the operator to use to determine the input to link the respective tracked person to the respective shopper.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grigsby et al., (US Patent 10,943,285).

In regards to claim 1, Grigsby teaches shopper management device comprising: a processing circuit configured to:
store a first list of first identifiers for identifying a plurality of tracked people within a store (Grigsby, para 109, tracking service assigns unique identifier to the user as they enter facility);
store a second list of second identifiers for specifying a plurality of shoppers within the store (Grigsby, para 57, “ the user 116 may be identified by showing their face to a facial recognition system, by presenting a token carrying authentication credentials, providing a fingerprint, scanning a barcode or other type of unique identifier upon entering the facility, and so forth. Identity of the user 116 may be determined before, during, or after entry to the facility 102. Determination of the user's 116 identity may comprise comparing sensor data associated with the user 116 in the facility 102 to previously stored user data”);
determine that a respective first identifier from the first list of first identifiers for identifying a respective tracked person is not correlated with a respective second identifier from the second list of second identifiers for specifying a respective shopper (Grigsby, “a session may comprise two user identifiers that, while unique relative to one another, are actually associated with the same user. For instance, envision that the tracking service 340 tracks a particular user but loses track of the user while the user remains in the facility. Thereafter, the tracking service 340 begins tracking a user (the same particular user). While the user may comprise the same user, the tracking service 340 may simply create a new user identifier for the newly tracked individual, being initially unaware that it is in fact the same user. Therefore, when the tracking service 340 determines that the user is in fact the particular user, the session-management service may 342 associate the new user identifier with the session identifier to which the initial user identifier of the particular user was associated”);
generate a graphical user interface on a store monitoring terminal that provides an operator with the ability to link the respective tracked person to the respective shopper (Grigsby, para 121, “ the associate service 352 may send the sensor data or information for obtaining the sensor data to one or more devices of human associates. These associates may analyze the data (e.g., watch a video clip, etc.) and provide output data indicative of the result of the event (e.g., the item involved, the action taken, etc.). The associate service 352 may then receive this output data and, if the output data differs from the results of the previous event, sends a request to generate a new event to the event-creation service 332, which creates and sends a new event identifier to the bookkeeper service”);
receive an input from the store monitoring terminal that links the respective tracked person to the respective shopper according to an operation performed by the operator via the store monitoring terminal (Grigsby, para 112, “when the tracking service 340 determines that the user is in fact the particular user, the session-management service may 342 associate the new user identifier with the session identifier to which the initial user identifier of the particular user was associated; and correlate the respective second identifier with the respective first identifier such that the respective tracked person is identified as the respective shopper”).

In regards to claim 2, Grigsby teaches wherein the graphical user interface provides a subset of the first list of first identifiers that are not correlated with any of the second identifiers, and wherein the input includes a selection of the respective first identifier from the subset of the first list of first identifiers associated with the respective second identifier (Grigsby, para 112, “ the session-management service may 342 associate the new user identifier with the session identifier to which the initial user identifier of the particular user was associated”).

In regards to claim 3, Grigsby teaches wherein the graphical user interface provides the second list of second identifiers, and wherein the input includes a selection of the respective second identifier from the second list of second identifiers associated with the respective first identifier (Grigsby, para 112).

In regards to claim 4, Grigsby teaches wherein the graphical user interface provides reference data for the operator to use to determine the input to link the respective tracked person to the respective shopper (Grigsby, FIG 3, plethora of data regarding sessions and users are provided from server).

In regards to claim 5, Grigsby teaches a shopper management method comprising:
detecting, by a processing circuit via an in-store tracking system, people entering a store;
setting, by the processing circuit, a target identifier (ID) for each person that enters the store;
receiving, by the processing circuit via a check-in device positioned within the store or proximate an entrance of the store (Grigsby, para 57), a shopper ID associated with each person that enters the store;
correlating, by the processing circuit, the target ID for each person with the shopper ID associated with each person to generate a known customer data set for each person, the known customer data set including a respective target ID and a respective shopper ID correlated with the respective target ID;
tracking, by the processing circuit via the in-store tracking system, each person within the store;
detecting, by the processing circuit via the in-store tracking system, a respective person within the store that the processing circuit previously lost track of:
setting, by the processing circuit, a new target ID and an unknown shopper ID for the respective person to generate an unknown customer data set for the respective person;
generating, by the processing circuit on a display of a store monitoring terminal, a graphical user interface that provides a listing including the known customer data set for each person and the unknown customer data set for the respective person:
receiving, by the processing circuit from the store monitoring terminal, an input according to an operation performed by an operator using the graphical user interface displayed by the store monitoring terminal to link the shopper ID associated with the respective person to the new target ID; and
correlating, by the processing circuit, the new target ID with the shopper ID associated with the respective person based on the input (see response to claim 1).

In regards to claim 6, Grigsby teaches a shopper management system comprising: a tracking system including at least one of cameras or sensors configured to facilitate tracking shoppers entering a store and actions of the shoppers while within the store; 
a check-in device configured to be positioned within the store or proximate an entrance of the store; 
a store monitoring terminal; and one or more processing circuits configured to:
set a first tracking identifier for a respective shopper upon entry to the store;
receive a shopper identifier associated with the respective shopper from the check-in device;
generate a known customer data set for the respective shopper including the first tracking identifier and the shopper identifier; 
correlate first commodities selected by the respective shopper to the first tracking identifier; 
detect a failure in the tracking of the respective shopper; 
redetect the respective shopper within the store; 
set a second tracking identifier for the respective shopper; 
generate an unknown customer data set for the respective shopper including the second tracking identifier and an unknown shopper identifier; 
correlate second commodities selected by the respective shopper to the second tracking identifier; 
generate a graphical user interface on the store monitoring terminal that provides the known customer data set and the unknown customer data set; 
receive an input from the store monitoring terminal according to an operation performed by an operator using the graphical user interface displayed by the store 
 monitoring terminal to link the shopper identifier associated with the respective shopper to the second tracking identifier; and
correlate the first tracking identifier and the second identifier based on the input such that the first commodities and the second commodities are registered with the respective shopper (see response to claim 1).
Discussion of Additional Prior Arts
	NPL
	(i) Clifford, Stephanie et al. teaches “Brick-and-mortar stores are looking for a chance to catch up with their online competitors by using software that allows them to watch customers as they shop, and gather data about their behavior”, Clifford, however, fails to teach the claimed features of the independent claims as a whole.


Response to US 101 Arguments
Applicant argues that “…the claims, at least as amended, are not directed to an abstract idea, that the claims integrate any recited abstract idea into a practical application of the abstract idea, and that the claims add significantly more to any recited abstract idea”. The examiner disagrees and directs applicant’s attention the detailed explanation of why the claims, as amended, are directed to an abstract idea, that the claims do not integrate a recited abstract idea into a practical application of the abstract idea, and that the claims add significantly more to any recited abstract idea.
The examiner notes that there is a total lack of detailed arguments pointing out disagreements with the examiner contentions detailed in the USC 101 rejection supra as is modified by the amendment necessitated by amendment.

Response to US 103 Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625